 
Exhibit 10.1


MYLAN N.V. SEVERANCE PLAN AND GLOBAL GUIDELINES
ADOPTED JULY 2019
Mylan N.V. hereby adopts the Mylan N.V. Severance Plan and Global Guidelines for
the benefit of employees of the Company and its Subsidiaries on the terms and
conditions set forth herein. The Plan, as set forth herein, is intended to help
retain qualified employees, maintain a stable work environment and provide
economic security to eligible employees in the event of certain terminations of
employment.
SECTION 1. DEFINITIONS. As hereinafter used:
1.1.     “Base Salary” means (i) with respect to any Eligible Employee other
than an hourly rate Eligible Employee, the greater of the Eligible Employee’s
base salary (excluding any other compensation component, bonus commission,
employer retirement plan contribution, allowance, cash or any other form of
benefit) as in effect immediately prior to (a) the Severance Date and (b)
following a Change in Control, the first occurrence of an event constituting
Good Reason hereunder or (ii) with respect to any hourly rate Eligible Employee,
the regular hourly wage rate as in effect immediately prior to the Severance
Date, including shift premiums and similar hourly premiums regularly paid to the
Eligible Employee in addition to his or her base hourly rate during the six
months prior to the Severance Date.
1.2.     “Board” means the Board of Directors of the Company.
1.3.     “Cause” means with respect to any Eligible Employee: (a) the failure by
the Eligible Employee to substantially perform the Eligible Employee’s duties
(other than any such failure resulting from the Eligible Employee’s incapacity
due to physical or mental illness), (b) the continued failure by the Eligible
Employee to perform his or her duties at a satisfactory level of performance
after notification from his or her manager or supervisor of such failure to
perform satisfactorily (other than any such failure resulting from the Eligible
Employee’s incapacity due to physical or mental illness), (c) misconduct by the
Eligible Employee in connection with the Eligible Employee’s duties or any act
or omission by the Eligible Employee, in each case, which is injurious to the
Company or its Subsidiaries monetarily or otherwise or (d) a material violation
of any established policy of the Company or any of its Subsidiaries.
1.4.     A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
or any successor provision) of 20% or more of either (A) the then-outstanding
shares of common stock or ordinary shares of the Company, as applicable (the
“Outstanding Company Common Stock”), or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1.4(i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition


1



--------------------------------------------------------------------------------





directly from the Company or any of its Subsidiaries, (B) any acquisition by the
Company or any of its Subsidiaries, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (D) any acquisition by a Person that is permitted to, and actually
does, report its beneficial ownership on Schedule 13G (or any successor
schedule); provided that, if such Person subsequently becomes required to or
does report its beneficial ownership on Schedule 13D (or any successor
schedule), then, for purposes of this paragraph, such Person shall be deemed to
have first acquired, on the first date on which such Person becomes required to
or does so report, beneficial ownership of all of the Outstanding Company Common
Stock and Outstanding Company Voting Securities beneficially owned by it on such
date or (E) any acquisition pursuant to a transaction that complies with
Section 1.4(iii)(A), (iii)(B) and (iii)(C);
(ii)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, however, the term
“Incumbent Board” as used in this Plan shall not include any such individual
whose initial assumption of office as a director occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or
(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries), (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination and


2



--------------------------------------------------------------------------------





(C) individuals who comprise the Incumbent Board immediately prior to such
Business Combination constitute at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries); or
(iv)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
1.5.     “Change in Control Protection Period” means the period commencing on
the date a Change in Control occurs and ending on the 2nd anniversary of such
date.
1.6.     “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
1.7.     “Code” means the Internal Revenue Code of 1986, as amended.
1.8.     “Company” means Mylan N.V. or any successors thereto.
1.9.     “Disability” means, with respect to each Eligible Employee, a physical
or mental condition for which the Eligible Employee is determined to be eligible
for benefits under the applicable long-term disability plan of the Company or
any its Subsidiaries or for which the Eligible Employee is determined by the
Social Security Administration to be eligible for Social Security disability
benefits. For the avoidance of doubt, Disability does not include excused
absence due to medical illness or injury for a period of less than six months.
1.10.     “Effective Date” means July 29, 2019.
1.11.     “Eligible Employee” means any full-time employee employed in the
United States by the Company or any Subsidiary incorporated in the United States
or its territories; provided, however, that Eligible Employees shall not include
(i) any individual whose wages, hours or other terms or conditions of employment
are subject to a collective bargaining agreement, in whole or in part, (ii) any
individual who is actually entitled (i.e., not just eligible) to receive
severance payments and benefits pursuant to a Transition and Succession
Agreement with the Company or any of its Subsidiaries or pursuant to any other
agreement with the Company or any of its Subsidiaries under which an Eligible
Employee is entitled to receive severance payments and benefits in the event of
a Change in Control and (iii) any individual who is or becomes an employee of
the Company or any of its Subsidiaries as a result of the consummation of the
transactions contemplated by the Option Agreement between Novartis
Pharmaceuticals Corporation and BGP Products Operations GMBH, dated as of July
30, 2018. As provided in Section 7 hereof, corresponding International
Guidelines will be established for the benefit of employees who would be
Eligible Employees if employed in the United States.
1.12.     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


3



--------------------------------------------------------------------------------





1.13.     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.14.     “Good Reason” means, solely with respect to a Tier I Employee or a
Tier II Employee, (i) a material adverse change in the nature or status of the
Eligible Employee’s duties or responsibilities with the Company or its
Subsidiaries, (ii) a reduction in the Eligible Employee’s annual base salary or
target bonus opportunity or (iii) a relocation of the Eligible Employee’s
principal place of employment that causes the Eligible Employee’s commute from
his or her principal residence to the new work location to increase by thirty
(30) miles or more. “Good Reason” means, with respect to any other Eligible
Employee, (i) a reduction in the Eligible Employee’s annual base salary or (ii)
a relocation of the Eligible Employee’s principal place of employment that
causes the Eligible Employee’s commute from his or her principal residence to
the new work location to increase by thirty (30) miles or more.
1.15.     “Governmental Authority” means any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, taxing, regulatory,
administrative or other similar functions of, or pertaining to, government and
any executive official thereof.
1.16.     “Person” means an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.
1.17.     “Plan” means the Mylan N.V. Severance Plan and Global Guidelines, as
set forth herein, as it may be amended from time to time.
1.18.     “Plan Administrator” means the person or persons appointed from time
to time by the Board.
1.19.     “Qualifying Severance” means a Severance incurred prior to the
Specified Change in Control that is in connection with a job elimination,
reduction in force, redundancy, site closure or reorganization.
1.20.     “Salary Continuation Period” means, with respect to each Eligible
Employee, the applicable number of months for which the Eligible Employee is
entitled to receive salary continuation payments pursuant to Section 2 or 3
hereof.
1.21.     “Severance” means, with respect to any Eligible Employee, (i) the
involuntary termination of the Eligible Employee’s employment by the Company or
any Subsidiary thereof other than for Cause, death or Disability or (ii) during
the Change in Control Protection Period, the voluntary termination of the
Eligible Employee’s employment for Good Reason; provided, however, that a
Severance shall not occur by reason of the divestiture of a facility, sale of a
business or business unit, or the outsourcing of a business activity with which
the Eligible Employee is affiliated if the Eligible Employee is offered
comparable employment by the entity


4



--------------------------------------------------------------------------------





which acquires such facility, business or business unit or which succeeds to
such outsourced business activity.
1.22.     “Severance Date” means, with respect to any Eligible Employee, the
date on which the Eligible Employee incurs a Severance.
1.23.     “Specified Change in Control” means the consummation of the
transactions contemplated by the Business Combination Agreement, dated as of
July 29, 2019, by and among the Company, Pfizer Inc., Upjohn Inc. and the other
parties thereto.
1.24.     “Subsidiary” of any Person shall mean any entity in which such Person,
directly or indirectly, holds a majority of the voting power of such entity’s
outstanding shares of capital stock or other voting interests, as applicable.
1.25.     “Tier I Employee” means an Eligible Employee in Pay Grade 70 or
higher, determined as of the Severance Date, or any other Eligible Employee
designated by the Company as a Tier I Employee.
1.26.     “Tier II Employee” means an Eligible Employee in Pay Grades 55 through
65, determined as of the Severance Date, or any other Eligible Employee
designated by the Company as a Tier II Employee.
1.27.     “Tier III Employee” means an Eligible Employee in Pay Grade 45 through
50, determined as of the Severance Date, or any other Eligible Employee
designated by the Company as a Tier III Employee.
1.28.     “Tier IV Employee” means an Eligible Employee in Pay Grades 30 through
40, determined as of the Severance Date, or any other Eligible Employee
designated by the Company as a Tier IV Employee.
1.29.     “Tier V Employee” means an Eligible Employee who is not, as of his or
her Severance Date, a Tier I Employee, Tier II Employee, Tier III Employee or
Tier IV Employee.
1.30.     “Years of Service” means, with respect to any Eligible Employee, the
Eligible Employee’s number of continuous years of employment with the Company
and/or any Subsidiary thereof since the Employee’s most recent hire date. In
computing Years of Service, a period between six full months of employment and
one year shall be deemed to be one full year, and a period of less than six full
months shall be deemed to be zero years. For example, nine years and six months
will be deemed to be ten Years of Service while nine years and anything less
than six full months will be deemed to be nine Years of Service.
SECTION 2.     SEVERANCE BENEFITS (OTHER THAN DURING A CHANGE IN CONTROL
PROTECTION PERIOD).
2.1.     Tier I Employees. Subject to Section 2.5, each Tier I Employee who
incurs a Severance other than during a Change in Control Protection Period shall
be entitled to (i) continuation of his or her Base Salary for a number of months
equal to his or her Years of


5



--------------------------------------------------------------------------------





Service, but with a minimum of nine (9) months and a maximum of twelve (12)
months, (ii) provided that the Eligible Employee timely elects and enrolls in
continuation coverage under COBRA, payment by the Company of the cost of such
COBRA continuation coverage for such Eligible Employee and his or her eligible
dependents covered by the group health plan of the Company or any of its
Subsidiaries on the Severance Date and not otherwise ineligible for coverage
under the applicable group health plan, for the number of months he or she
receives salary continuation pursuant to this Section 2.1, commencing on the
first day of the month following the Severance Date; provided, however, that
such payments shall cease to the extent benefits of the same type are received
by or made available to such Eligible Employee by a subsequent employer, and
(iii) outplacement services for up to twelve (12) months following the Severance
Date.
2.2.     Tier II Employees. Subject to Section 2.5, each Tier II Employee who
incurs a Severance other than during the Change in Control Protection Period
shall be entitled to (i) continuation of his or her Base Salary for a number of
months equal to his or her Years of Service, but with a minimum of six (6)
months and a maximum of nine (9) months, (ii) provided that the Eligible
Employee timely elects and enrolls in continuation coverage under COBRA, payment
by the Company of the cost of such COBRA continuation coverage for such Eligible
Employee and his or her eligible dependents covered by the group health plan of
the Company or any of its Subsidiaries on the Severance Date and not otherwise
ineligible for coverage under the applicable group health plan, for the number
of months he or she receives salary continuation pursuant to this Section 2.2,
commencing on the first day of the month following the Severance Date; provided,
however, that such payments shall cease to the extent benefits of the same type
are received by or made available to such Eligible Employee by a subsequent
employer, and (iii) outplacement services for up to nine (9) months following
the Severance Date.
2.3.     Tier III and IV Employees. Subject to Section 2.5, each Tier III
Employee and Tier IV Employee who incurs a Severance other than during a Change
in Control Protection Period shall be entitled to (i) continuation of his or her
Base Salary for a number of months equal to his or her Years of Service, but
with a minimum of three (3) months and a maximum of six (6) months and (ii)
provided that the Eligible Employee timely elects and enrolls in continuation
coverage under COBRA, payment by the Company of the cost of such COBRA
continuation coverage for such Eligible Employee and his or her eligible
dependents covered by the group health plan of the Company or any of its
Subsidiaries on the Severance Date and not otherwise ineligible for coverage
under the applicable group health plan, for the number of months he or she
receives salary continuation pursuant to this Section 2.3, commencing on the
first day of the month following the Severance Date; provided, however, that
such payments shall cease to the extent benefits of the same type are received
by or made available to such Eligible Employee by a subsequent employer. In
addition, each Tier III Employee shall be provided with outplacement services
for a number of months equal to the number of months during which he or she is
receiving salary continuation payments.
2.4.     Tier V Employees. Subject to Section 2.5, each Tier V Employee who
incurs a Severance other than during a Change in Control Protection Period shall
be entitled to (i) continuation of his or her Base Salary for a number of months
equal to his or her Years of


6



--------------------------------------------------------------------------------





Service, but with a minimum of two (2) months and a maximum of four (4) months
and (ii) provided that the Eligible Employee timely elects and enrolls in
continuation coverage under COBRA, payment by the Company of the cost of such
COBRA continuation coverage for such Eligible Employee and his or her eligible
dependents covered by the group health plan of the Company or any of its
Subsidiaries on the Severance Date and not otherwise ineligible for coverage
under the applicable group health plan, for the number of months he or she
receives salary continuation pursuant to this Section 2.4, commencing on the
first day of the month following the Severance Date; provided, however, that
such payments shall cease to the extent benefits of the same type are received
by or made available to such Eligible Employee by a subsequent employer.
2.5.     Release of Claims. Notwithstanding the foregoing, as a condition to the
receipt of any payment pursuant to the applicable provision of this Section 2,
each Eligible Employee shall be required to execute and not revoke (within the
seven (7) day revocation period or other period required by applicable laws) a
Separation Agreement provided by the Company or a Subsidiary which contains a
customary general release of claims in favor of the Company and its
Subsidiaries. Such release and waiver of claims must be signed and become
irrevocable prior to the sixtieth (60th) day (or such longer period not to
exceed ninety (90) days as mandated by applicable laws) following the Eligible
Employee’s Severance Date.
2.6.     Time of Payments. Subject to Section 8.14 hereof, all payments required
to be made pursuant to this Section 2 shall commence as of the first payroll
date immediately following the Eligible Employee’s Severance Date; provided,
however, that the Company shall retain or withhold any such payments until the
date the release described in Section 2.5 hereof has been executed and has
become non-revocable, and any such retained or withheld payments shall be paid
together with the next severance payment scheduled to be paid following the date
such release has been executed and has become non-revocable.
2.7.     Other Arrangements. Notwithstanding the foregoing or any other
provision of this Plan, with respect to an Eligible Employee who is a party to a
written employment agreement or is eligible to receive severance payments under
any other plan, policy or arrangement maintained or entered into by the Company
or any of its Subsidiaries, the Eligible Employee will be entitled to receive
the greater of the aggregate severance payments and benefits payable under (i)
such other plan, policy, agreement or arrangement and (ii) this Section 2. For
the avoidance of doubt, the compensation and benefits provided under this Plan
shall not result in duplication of compensation or benefits provided under any
other plan, policy, agreement or arrangement.
SECTION 3.     SEVERANCE BENEFITS DURING A CHANGE IN CONTROL PROTECTION PERIOD.
3.1.     Generally. Subject to Section 3.7 and Section 5 hereof, Eligible
Employees shall be entitled to severance benefits pursuant to the applicable
provisions of this Section 3 if they incur a Severance during the Change in
Control Protection Period. For purposes of calculating severance benefits
pursuant to this Section 3, any reduction in an Employee’s annual base salary or
annual target bonus during the Change in Control Protection Period shall be
disregarded.


7



--------------------------------------------------------------------------------





3.2.     Tier I Employees. Subject to Section 3.7 and Section 5 hereof, the
Company shall pay to each Tier I Employee who incurs a Severance during the
Change in Control Protection Period an amount equal to two (2) times the sum of
his or her Base Salary plus his or her annual target bonus for the year in which
the Severance occurs.
3.3.     Tier II, III, IV and V Employees. Subject to Section 3.7 and Section 5
hereof, the Company shall pay to each Tier II Employee, Tier III Employee, Tier
IV Employee and Tier V Employee who incurs a Severance during the Change in
Control Protection Period an amount equal to two (2) times the sum of all
monthly salary continuation payments the employee would have received under
Section 2.2, 2.3 or 2.4 hereof, as applicable, in connection with a Severance
prior to the Change in Control Protection Period. For the avoidance of doubt,
such payment shall not include an amount in respect of COBRA premiums.
3.4.     Benefit Continuation. Subject to Section 3.7 and Section 5 hereof, each
Eligible Employee who incurs a Severance during the Change in Control Protection
Period shall be entitled to payment by the Company of the cost of such COBRA
continuation coverage for such Eligible Employee and his or her eligible
dependents covered by the group health plan of the Company or any of its
Subsidiaries on the Severance Date and not otherwise ineligible for coverage
under the applicable group health plan, for the Salary Continuation Period
(e.g., twenty-four (24) months for Tier I Employees and a number of months equal
to two times the applicable Salary Continuation Period under Section 2 for all
other Eligible Employees), commencing on the first day of the month following
the Severance Date, provided that such Eligible Employee timely elects and
enrolls in continuation coverage under COBRA; provided further that such
payments shall cease to the extent benefits of the same type are received by or
made available to such Eligible Employee by a subsequent employer.
3.5.     Outplacement Services. Subject to Section 3.7 and Section 5 hereof,
each Tier I Employee, Tier II Employee, Tier III Employee and Tier IV Employee
who incurs a Severance during the Change in Control Protection Period shall be
provided with outplacement services as if such employee had been terminated
prior to the Change in Control Protection Period and had been entitled to
receive outplacement benefits pursuant to the applicable provisions of Section 2
hereof (determined without regard to any service requirement).
3.6.     Additional Change in Control Payment. In the event of the Specified
Change in Control, each Eligible Employee who incurred a Qualifying Severance on
or following the Effective Date and prior to the Specified Change in Control and
is entitled to receive payments pursuant to Section 2 hereof, shall be entitled
to receive an additional lump-sum cash payment, equal to the difference between
(i) the aggregate amount such Eligible Employee would have become entitled to
receive in connection with a Severance following a Change in Control pursuant to
Section 3.2 or Section 3.3 hereof, as applicable, and (ii) the aggregate amount
such Eligible Employee is or was entitled to receive pursuant to Section 2
hereof, as applicable, or is or was otherwise entitled to receive from the
Company or any Subsidiary in connection with a termination of employment other
than for Cause, death or Disability (the “Additional Change in Control
Payment”). For the avoidance of doubt, the Additional Change in Control Payment
shall only be paid if the aggregate amount described in subsection (i) herein
exceeds the aggregate


8



--------------------------------------------------------------------------------





amount described in subsection (ii) herein, and shall only be paid in respect of
the difference between the cash severance payable under Sections 2 and 3 and
shall not take into account any continued group health benefits or other in-kind
benefits or reimbursements. The Additional Change in Control payment shall be
payable, subject to Section 3.7 and 8.14 hereof, as soon as practicable, and no
later than sixty (60) days, following the Specified Change in Control.
Notwithstanding the foregoing, to the extent necessary to comply with Section
409A of the Code (together with the regulations promulgated thereunder, “Section
409A”), such payments shall be made on the same schedule as the applicable
payments would have been paid under this Section 3.
3.7.     Release of Claims. Notwithstanding the foregoing, as a condition to the
receipt of any payment pursuant to this Section 3, the Eligible Employee shall
be required to execute and not revoke (within the seven (7) day revocation
period or other period required by applicable laws) a Separation Agreement
provided by the Company or a Subsidiary which contains a customary general
release of claims in favor of the Company and its Subsidiaries. Such release and
waiver of claims must be signed and become irrevocable prior to the sixtieth
(60th) day (or such longer period not to exceed ninety (90) days as mandated by
applicable laws) following the Eligible Employee’s Severance Date.
3.8.     Time of Payments. All payments required to be made pursuant to this
Section 3 to an Eligible Employee, other than the Additional Change in Control
Payment, shall be made in equal installments over twenty-four (24) months for
each Tier I Employee who incurs a Severance during the Change in Control
Protection Period and, for each other Eligible Employee who incurs a Severance
during the Change in Control Protection Period, a number of months equal to two
times the applicable Salary Continuation Period, in each case in accordance with
the Company’s normal payroll practices. Subject to Section 8.14 hereof, such
payments (other than the Additional Change in Control Payment) shall commence as
of the first payroll date immediately following the Severance Date; provided,
however, that the Company shall retain or withhold any such payments until the
date the release described in Section 3.7 hereof has been executed and has
become non-revocable, and any such retained or withheld payments shall be paid
together with the next severance payment scheduled to be paid following the date
such release has been executed and has become non-revocable.
3.9.     Other Arrangements. Notwithstanding the foregoing or any other
provision of this Plan, with respect to an Eligible Employee who is a party to a
written employment agreement or is eligible to receive severance payments and
benefits under any other plan, policy or arrangement maintained or entered into
by the Company or any of its Subsidiaries, the Eligible Employee will be
entitled to receive the greater of the aggregate severance payments and benefits
payable under (i) such other plan, policy, agreement or arrangement and (ii)
this Section 3. For the avoidance of doubt, the compensation and benefits
provided under this Plan shall not result in duplication of compensation or
benefits provided under any other plan, policy, agreement or arrangement.
SECTION 4.     PLAN ADMINISTRATION.


9



--------------------------------------------------------------------------------





4.1.     The Plan Administrator shall administer the Plan and may interpret the
Plan, prescribe, amend and rescind rules and regulations under the Plan and make
all other determinations necessary or advisable for the administration of the
Plan, subject to all of the provisions of the Plan.
4.2.     The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.
4.3.     The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Company.
SECTION 5.     SECTION 280G OF THE CODE.
Notwithstanding any provision to the contrary in the Plan, in the event it is
determined by an independent nationally recognized public accounting firm, which
is engaged and paid for by the Company prior to the consummation of any
transaction constituting a “change in ownership or control” (within the meaning
of Section 280G of the Code (and any related regulations or other pronouncements
thereunder)) (a “280G CIC”) with respect to the Company (the “Accountant”),
which determination shall be certified by the Accountant and set forth in a
certificate delivered to the Eligible Employee not less than ten (10) business
days prior to the 280G CIC setting forth in reasonable detail the basis of the
Accountant’s calculations (including any assumptions that the Accountant made in
performing the calculations), that part or all of the consideration,
compensation or benefits to be paid to the Eligible Employee under the Plan and
any other plans and programs of the Company constitute “parachute payments”
under Section 280G(b)(2) of the Code, then, if the aggregate present value of
such parachute payments, singularly or together with the aggregate present value
of any consideration, compensation or benefits to be paid to the Eligible
Employee under any other plan, arrangement or agreement which constitute
“parachute payments” (collectively, the “Parachute Amount”) exceeds the maximum
amount that would not give rise to any liability under Section 4999 of the Code,
the amounts constituting “parachute payments” which would otherwise be payable
to the Eligible Employee or for the benefit of the Eligible Employee shall be
reduced to the maximum amount that would not give rise to any liability under
Section 4999 of the Code (the “Reduced Amount”); provided that such amounts
shall not be so reduced if the Accountant determines that without such reduction
the Eligible Employee would be entitled to receive and retain, on a net
after-tax basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after-tax basis, that the Eligible Employee would be entitled to retain upon
receipt of the Reduced Amount. In connection with making determinations under
this provision, the Accountant shall take into account any positions to mitigate
any excise taxes payable under Section 4999 of the Code, such as the value of
any reasonable compensation for services to be rendered by the Eligible Employee
before or after the


10



--------------------------------------------------------------------------------





280G CIC, including any amounts payable to the Eligible Employee following his
or her termination of employment hereunder with respect to any non-competition
provisions that may apply to the Eligible Employee, and the Company and its
Subsidiaries shall cooperate in the valuation of any such services, including
any non-competition provisions.


If the determination made pursuant to this provision results in a reduction of
the payments that would otherwise be paid to the Eligible Employee except for
the application of this provision, the Company or the applicable Subsidiary
shall promptly give the Eligible Employee notice of such determination. Such
reduction in payments shall be first applied to reduce any cash payments that
the Eligible Employee would otherwise be entitled to receive (whether pursuant
to the Plan or otherwise) and shall thereafter be applied to reduce noncash
payments and benefits, in each case, in reverse order beginning with the
payments or benefits that are to be paid the furthest in time from the date of
such determination, unless, to the extent permitted by Section 409A, the
Eligible Employee elects to have the reduction in payments applied in a
different order; provided that in no event may such payments be reduced in a
manner that would result in subjecting the Eligible Employee to additional
taxation under Section 409A.


As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time of a determination hereunder, it is possible that amounts
will have been paid or distributed by the Company or any of its Subsidiaries to
or for the benefit of the Eligible Employee pursuant to the Plan which should
not have been so paid or distributed (each, an “Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to, or for
the benefit of, the Eligible Employee pursuant to the Plan could have been so
paid or distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accountant,
based upon the assertion of a deficiency by the Internal Revenue Service against
the Company or any of its Subsidiaries or the Eligible Employee which the
Accountant believes has a high probability of success, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company or any of its Subsidiaries to, or for the benefit of, the Eligible
Employee shall be repaid by the Eligible Employee to the Company or its
applicable Subsidiary together with interest at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code; provided, however, that no
such repayment shall be required if and to the extent such deemed repayment
would not either reduce the amount on which the Eligible Employee is subject to
tax under Sections 1 and 4999 of the Code or generate a refund of such taxes. In
the event that the Accountant, based on controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company or its applicable Subsidiary to or, for
the benefit of, the Eligible Employee, together with interest at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code.


SECTION 6.     PLAN MODIFICATION OR TERMINATION
The Plan may be amended or terminated by the Board at any time; provided,
however, that no termination or amendment may reduce the benefits or payments an
Eligible Employee is receiving as of the date of such termination or amendment
pursuant to Section 2 or Section 3, as applicable, of the Plan. During the
Change in Control Protection Period, but not during any


11



--------------------------------------------------------------------------------





other period, any reduction in an Eligible Employee’s Pay Grade or any
redesignation of any such employee to a less favorable tier shall be disregarded
for purposes of the Plan.
SECTION 7.     COMPARABLE INTERNATIONAL GUIDELINES.
With respect to employees of the Company and its Subsidiaries who are employed
outside the United States and who would otherwise constitute Eligible Employees,
the Company and its Subsidiaries will establish one or more separate severance
policies, practices, arrangements, agreements or guidelines (the “International
Guidelines”) with terms that are generally consistent with the terms of this
Plan to serve as the “floor” or minimum severance related payments and benefits
to which such employees may be entitled in the applicable jurisdiction. The
International Guidelines shall incorporate such modifications necessary or
advisable to comply with any government laws, regulatory requirements of any
Governmental Authority and local practices or to conform with or take advantage
of governmental requirements, statutes or regulations or local practices;
provided, however, that the economic terms of such International Guidelines
shall generally be no less favorable but no more favorable in the aggregate than
the economic terms of this Plan. Notwithstanding the foregoing, the
International Guidelines shall not modify or increase any existing separation
pay and benefits under any local statutory severance formulas, severance plans
and/or individual employment agreements, or any similar policies, plans,
programs, practices, agreements or arrangements maintained or entered into by
the Company or its Subsidiaries, and employees shall only be entitled to receive
severance pay and benefits under the International Guidelines in the event the
economic terms of this Plan would be greater than the separation pay and
benefits (including termination-related pay or benefits such as notification
periods and garden leave) under any local statutory severance formulas,
severance plans and/or individual employment agreements, or any similar
policies, plans, programs, practices, agreements or arrangements maintained or
entered into by the Company or its Subsidiaries. The establishment of
International Guidelines in any applicable jurisdiction shall be subject to the
review and approval of the Plan Administrator prior to implementation. The Plan
and the International Guidelines shall not be considered a legally binding
automatic source of payments upon a Severance.
SECTION 8.     GENERAL PROVISIONS.
8.1.     The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under Section 3(2)
of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §2510.3-2(b).
8.2.     The adoption of the Plan by the Company and the adoption of
corresponding International Guidelines by the Company or any of its Subsidiaries
are subject to all notice, information, consultation, and bargaining obligations
required by applicable laws.
8.3.     Except as otherwise provided herein or by law, no right or interest of
any Eligible Employee under the Plan shall be assignable or transferable, in
whole or in part, either directly or


12



--------------------------------------------------------------------------------





by operation of law or otherwise, including without limitation by execution,
levy, garnishment, attachment, pledge or in any manner; no attempted assignment
or transfer thereof shall be effective; and no right or interest of any Eligible
Employee under the Plan shall be liable for, or subject to, any obligation or
liability of such Eligible Employee. When a payment is due under this Plan to a
severed employee who is unable to care for his or her affairs, payment may be
made directly to his or her legal guardian or personal representative.
8.4.     If the Company or any Subsidiary thereof is or becomes obligated by law
or by contract to pay severance pay, a termination indemnity, notice pay or the
like, or if the Company or any Subsidiary thereof is obligated by law to provide
advance notice of separation (“Notice Period”), then any severance pay and
benefit continuation provided under this Plan or the International Guidelines
shall be reduced by the amount of any such severance pay and benefit
continuation, termination indemnity, notice pay or the like, as applicable, and
by the amount of any compensation received during any Notice Period. For the
avoidance of doubt, the compensation and benefits provided under this Plan or
the International Guidelines shall not result in duplication of compensation or
benefits provided under any other plan, policy, agreement or arrangement.
8.5.     Neither the establishment of the Plan, nor any modification thereof,
nor the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Employee, or any person whomsoever,
the right to be retained in the service of the Company or any Subsidiary
thereof, and all Eligible Employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.
8.6.     If any provision of this Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.
8.7.     This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee, present and future, and any successor to the Company. If an
Eligible Employee shall die while any amount would still be payable to such
Eligible Employee hereunder if the Eligible Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to the executor, personal representative or
administrators of the Eligible Employee’s estate.
8.8.     The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.
8.9.     The Plan shall not be funded. No Eligible Employee shall have any right
to, or interest in, any assets of any Company which may be applied by the
Company to the payment of benefits or other rights under this Plan.


13



--------------------------------------------------------------------------------





8.10.     Any notice or other communication required or permitted pursuant to
the terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.
8.11.     This Plan shall be construed and enforced according to the laws of the
Commonwealth of Pennsylvania to the extent not preempted by federal law, which
shall otherwise control.
8.12.     All pay and benefits hereunder shall be reduced by applicable
withholding and shall be subject to applicable tax reporting, as determined by
the Plan Administrator.
8.13.     The Plan shall bind any successor of the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company would be
obligated under this Plan if no succession had taken place. In the case of any
transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Plan, the Company, as a condition precedent to
such transaction, shall require such successor expressly and unconditionally to
assume and agree to perform the Company’s obligations under this Plan, in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. In addition, any successor of the Company
must treat employment service with the Company or any Subsidiary and the
successor and its affiliates as continuous employment service with the Company
or any Subsidiary for all purposes of calculating severance benefits pursuant to
Sections 2 and 3 of this Plan. For the avoidance of doubt, references in this
Plan to the Company (other than any such references in Section 1.11 hereof)
shall following the Specified Change in Control be deemed to refer to the
publicly traded parent company of the Company.
8.14.     Conditions to Payment and Acceleration; Section 409A. The intent of
the parties is that payments and benefits under this Plan comply with Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Plan shall be interpreted and administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, the Eligible Employee shall not be considered to have
terminated employment with the Company for purposes of this Plan and no payments
shall be due to the Eligible Employee under this Plan until such Eligible
Employee would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A. For purposes of this Plan, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A, and any payments described
herein that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following the Eligible Employee’s
termination of employment shall instead be paid on the first business day after
the date that is six months following the Eligible Employee’s termination of
employment (or death, if earlier). To the extent required to avoid an
accelerated or additional tax under Section 409A, amounts reimbursable to the
Eligible


14



--------------------------------------------------------------------------------





Employee under this Plan shall be paid to the Eligible Employee on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits provided
to the Eligible Employee) during any one year may not affect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which the Eligible Employee would
become entitled to under the terms of the Plan, the payment of such
reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which the Eligible Employee remits
the related taxes.
SECTION 9.     CLAIMS, INQUIRIES, APPEALS.
9.1.     Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing, as follows:
Plan Administrator
c/o Mylan Inc.
1000 Mylan Boulevard
Canonsburg, PA 15317
9.2.     Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review, and an explanation of the Plan’s review procedure.
This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
his or her decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied. The applicant will then be permitted
to appeal the denial in accordance with the review procedure described below.
9.3.     Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a


15



--------------------------------------------------------------------------------





review and submit written comments, documents, records and other information
relating to the claim. A request for a review shall be in writing and shall be
addressed to:
Plan Administrator
c/o Mylan Inc.
1000 Mylan Boulevard
Canonsburg, PA 15317
With a copy to:
Global General Counsel
Mylan Inc.
1000 Mylan Boulevard
Canonsburg, PA 15317
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
9.4.     Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60)-day period. The Plan Administrator will give
prompt, written notice of his or her decision to the applicant. In the event
that the Plan Administrator confirms the denial of the application for benefits
in whole or in part, the notice will outline, in a manner calculated to be
understood by the applicant, the specific Plan provisions upon which the
decision is based. If written notice of the Plan Administrator’s decision is not
given to the applicant within the time prescribed in this Section 9.4 the
application will be deemed denied on review.
9.5.     Rules and Procedures. The Plan Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.
9.6.     Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 9.1 above, (ii)
has been notified by the Plan Administrator that the application is denied (or
the application is deemed denied due to the Plan Administrator’s failure to act
on it within the established time period), (iii) has filed a written request for
a review of the application in accordance with the appeal procedure described in
Section 9.3 above and (iv) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal


16



--------------------------------------------------------------------------------





is deemed to be denied due to the Plan Administrator’s failure to take any
action on the claim within the time prescribed by Section 9.4 above).




17

